355 F.2d 930
James FORMAN et al., Appellants,v.CITY OF MONTGOMERY, Appellee.
No. 22961.
United States Court of Appeals Fifth Circuit.
Feb. 17, 1966.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Martin M. Berger, Arthur Kinoy, William M. Kunstler, New York City, for appellants.
Walter J. Knabe and Matthis W. Piel, Montgomery, Ala., Capell, Howard, Knabe & Cobbs, Montgomery, Ala., of counsel, for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM.


1
The judgment is affirmed for the reasons well stated in the opinion of the district court.  245 F. Supp. 17 (1965).


2
Affirmed.